Citation Nr: 1700769	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

In November 2016 prior to the promulgation of a decision on the issue of entitlement to an initial rating in excess of 10 percent for service-connected PTSD, the Veteran withdrew his appeal through submission of a November 30, 2016 statement prepared and signed by his appointed representative.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for an initial rating in excess of 10 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing or on the record at a Board hearing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran withdrew his appeal in writing on November 30, 2016.  This withdrawal was clear, unambiguous, and was provided through the Veteran's authorized representative.  As such, no allegations of error of fact or law remain for appellate consideration of entitlement to an initial rating in excess of 10 percent for service-connected PTSD, and the matter is dismissed accordingly.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for service-connected PTSD is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


